Case 2:20-cv-02208-MEF Document 22               Filed 06/09/21 Page 1 of 1 PageID #: 984




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FORT SMITH DIVISION

JENNA GARRETT                                                                    PLAINTIFF

       v.                           CIVIL NO. 2:20-cv-02208-MEF

ANDREW M. SAUL, Commissioner,
Social Security Administration                                                   DEFENDANT

                                      JUDGMENT

       For reasons stated in a memorandum opinion of this date, we conclude that the decision of

the Commissioner denying benefits to the Plaintiff is not supported by substantial evidence and

should be reversed and remanded for further consideration pursuant to sentence four of 42 U.S.C.

§ 405(g). The parties have sixty days from entry of the judgment on the docket in which to

appeal.

       If Plaintiff wishes to request an award of attorney’s fees and cost under the Equal Access

to Justice Act (EAJA) 28 U.S.C. § 2412, an application may be filed up until 30 days after the

judgment becomes “not appealable” i.e., 30 days after the 60-day time for appeal has ended. See

Shalala v. Schaefer, 509 U.S. 292, 296 (1993); 28 U.S.C. §§ 2412(d)(1)(B), (d)(2)(G).

       IT IS SO ORDERED AND ADJUDGED this 9th day of June 2021.

                                            /s/ Mark E. Ford
                                            HON. MARK E. FORD
                                            CHIEF UNITED STATES MAGISTRATE JUDGE
